PER CURIAM.
Upon the verdict of a jury, the trial court entered judgment finding that R.A.F. was the father of K.G. R.A.F. appealed, asserting several errors, including the erroneous admission of certain evidence. The Court of Appeals reversed. In re Paternity of K.G. (1989), Ind.App., 536 N.E.2d 1033.
Appellee J.8.G., the mother, seeks transfer, asserting that the cause should be remanded for a new trial. We conclude that the Court of Appeals correctly reversed the judgment of the trial court and that J.S.G. is entitled to a new trial.
Accordingly, we grant appellee's petition to transfer and adopt the opinion of the Court of Appeals. Appellate Rule 11(B)(3), Ind. Rules of Procedure. The cause is remanded to the trial court for a new trial.
SHEPARD, C.J., and DeBRULER, GIVAN, PIVARNIK and DICKSON, JJ., concur.